DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 10 – 12 and 14 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glickfield et al. (US 2014/0244001 A1; hereinafter “Glickfield”).
For claim 1, Glickfield teaches receiving a management control instruction of a target terminal for the NB-IOT device forwarded by a base station, the target terminal being a terminal for managing the NB-IOT device (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B. For example, the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, 
For claim 4, Glickfield teaches receiving a management control instruction of a target terminal for a NB-IOT device, wherein the target terminal is a terminal for managing the NB-IOT device, and the management control instruction carries a device identifier of the NB-IOT device (see 
For claim 8, Glickfield teaches determining, in a device management list, a NB-IOT device needing a management control currently, the device management list being a device list of all devices managed by the terminal (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B. For example, the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-118/120 in the wireless communications system 100B and see paragraph 0078; RCP application 750 can send the device information 762 (e.g., make and model) to smart controller 150, specifically server RCP application 770 that is configured to receive the information and provide associated control information and rules that are sent 764 back to the smart controller 150 and RCP application 750 to allow control of the various devices. The information regarding the various devices may be stored in an RCP Conversion database (DB)); generating a management control instruction for managing the NB-IOT device, the management control instruction carrying a device identifier of the NB-IOT device (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B. For example, the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or 

For claim 11, Glickfield teaches wherein the target device information comprises at least one of: a device identifier of the NB-IOT device; identifier information related to the target terminal, information of geographical position where the NB-IOT device is currently located; working frequency band information of the NB-IOT device; or a device type of the NB-IOT device (see paragraph 0076; basic device information (e.g., make, model, etc.) which allows the device 602 to be identified by the smart controller).

For claim 14, Glickfield teaches wherein the processor is further configured to: receive paging information that is sent by the base station and carries target device information of the NB-IOT 
For claim 15, Glickfield teaches wherein the target device information comprises at least one of: a device identifier of the NB-IOT device; identifier information related to the target terminal, information of geographical position where the NB-IOT device is currently located; working frequency band information of the NB-IOT device; or a device type of the NB-IOT device (see paragraph 0076; basic device information (e.g., make, model, etc.) which allows the device 602 to be identified by the smart controller).
For claim 16, Glickfield teaches a communication system implementing the device management method according to claim 1 (see above), comprising: the Narrow Band Internet of Things (NB-IOT) device; the base station; and the terminal (see figures 1B – 1D and corresponding paragraphs 0034 – 0045; IoT devices, access points and a supervisor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5, 6, 9, 13, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickfield in view of Quail (US 2010/019135 A1).
For claim 2, Glickfield teaches wherein prior to the receiving the management control instruction of the target terminal for the NB-IOT device forwarded by the base station, the method further comprises: reporting target device information of the NB-IOT device to the base station, so that the base station sends paging information that carries the target device information to the target terminal after determining the target terminal according to the target device information, and the target terminal adds the NB-IOT device in a device management list based on the paging information, the device management list being a device list of all devices managed by the terminal (see paragraph 0035; the wireless communications system 
For claim 3, Glickfield teaches wherein the target device information comprises at least one of: a device identifier of the NB-IOT device; identifier information related to the target terminal; information of geographical position where the NB-IOT device is currently located; working frequency band information of the NB-IOT device; or a device type of the NB-IOT device (see paragraph 0076; basic device information (e.g., make, model, etc.) which allows the device 602 to be identified by the smart controller).
For claim 5, Glickfield teaches wherein before receiving the management control instruction of the target terminal for the NB-IOT device, the method further comprises: receiving target device information of the NB-IOT device reported by the NB-IOT device; determining the target terminal according to the target device information; and sending paging information carrying the target device information to the target terminal, so that the target terminal adds the NB-IOT device in a device management list based on the paging information, the device management list being a device list of all devices managed by the terminal (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, 
For claim 6, Glickfield teaches herein the target device information comprises at least one of: a device identifier of the NB-IOT device; identifier information related to the target terminal; information of geographical position where the NB-IOT device is currently located; working frequency band information of the NB-IOT device; or a device type of the NB-IOT device (see paragraph 0076; basic device information (e.g., make, model, etc.) which allows the device 602 to be identified by the smart controller).
For claim 9, Glickfield teaches all of the claimed subject matter with the exception of wherein the generating the management control instruction for controlling the NB-IOT device comprises: outputting a preset control instruction option corresponding to the NB-IOT device; and according to a target control instruction option selected by a user from the preset control instruction option, generating a management control instruction comprising a control content of the target control instruction option.  Quail from the field of communication system for controlling IoT similar to that of Glickfield teaches user 220 initiates these commands by operating the remote control 128 to select or otherwise interact with the appropriate user interface control displayed on the presentation device 120. For example, with respect to the 
For claim 13, Glickfield teaches all of the claimed subject matter with the exception of wherein the processor is further configured to: output a preset control instruction option corresponding to the NB-IOT device; and according to a target control instruction option selected by a user from the preset control instruction option, generate a management control instruction comprising a control content of the target control instruction option.  Quail from the field of communication system for controlling IoT similar to that of Glickfield teaches user 220 initiates these commands by operating the remote control 128 to select or otherwise interact with the appropriate user interface control displayed on the presentation device 120. For example, with respect to the climate control system 202a, the HDM 100 may present on the presentation device 120 the current temperature as well as one or more buttons that correspond to various commands for the climate control system 202a, such as increasing/decreasing a thermostat setting, setting a climate control schedule, turning on/off a heater or air conditioner, and the like. With respect to the lighting system 202d, the HDM 100 may present on the presentation 
For claim 17, Glicfield teaches wherein the NB-IOT device is configured to, prior to the receiving the management control instruction of the target terminal for the NB-IOT device forwarded by the base station: report target device information of the NB-IOT device to the base station, so that the base station sends paging information that carries the target device information to the target terminal after determining the target terminal according to the target device information, and the target terminal adds the NB-IOT device in a device management list based on the paging information, the device management list being a device list of all devices managed by the terminal (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B. For example, the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-118/120 in the wireless communications system 100B and see paragraph 0078; RCP application 750 can send the device information 762 (e.g., make and model) to smart controller 150, specifically server RCP application 770 that is configured to receive the information and provide associated control information and rules that are sent 764 back to the smart controller 150 and RCP application 750 to allow control of the various devices. The information regarding the various 

For claim 19, Glickfield teaches wherein prior to the receiving the management control instruction of the target terminal for the NB-IOT device, the base station is further configured to: receive target device information of the NB-IOT device reported by the NB-IOT device; determine the target terminal according to the target device information; and send paging information carrying the target device information to the target terminal, so that the target terminal adds the NB-IOT device in a device management list based on the paging information, the device management list being a device list of all devices managed by the terminal  (see paragraph 0035; the wireless communications system 100B may include a supervisor device 130 that may be used to observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B. For example, the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-118/120 in the wireless communications system 100B and see paragraph 0078; RCP application 750 can send the device information 762 (e.g., make and model) to smart controller 150, specifically server RCP application 770 that is configured to receive the information and provide associated control information and rules that 
.

Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arling et al. (US 2005/0096753 A1), Karaoguz et al. (US 2011/0026436 A1), Mahmoud (US 2011/0211584 A1), Dixon et al. (US 2012/0011233 A1), Zhang (US 2014/0330959 A1), Nykoluk et al. (US 2014/0376919 A1), Gupta (US 2015/0006695 A1), Shaashuan et al. (US 2015/0019710 A1), Pai et al. (US 2016/0112260 A1), Gujral et al. (US 2016/0135241 A1), Britt et al. (US 2016/0195881 A1), Gu (US 2017/0019390 A1), Kravitz et al. (US 2017/0201385 A1), Keranen et al. (US 2019/0058769 A1), Cho (US 2019/0087794 A1), Kesavan et al. (US 2019/0260707 A1) and Hagin et al. (US 9,462,041 B1) are cited to show METHOD AND DEVICE FOR EQUIPMENT MANAGEMENT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/GARY MUI/Primary Examiner, Art Unit 2464